Separate appeals by the respective defendants from separate judgments in favor of plaintiff, entered in Cortland county, on the verdict of a jury in favor of plaintiff; also appeals from orders denying motions for new trial, the cases having been tried together. The actions are brought to recover under fire insurance policies by defendants to plaintiff, covering his stock of men’s clothing. The loss claimed is for damage caused by smoke from a fire in stores located near the store of plaintiff. Defendants assert that the verdict is against the weight of evidence; that there is improper and insufficient proof of loss and damage; that plaintiff is barred from recovery because he presented a false and fraudulent claim. Judgments and orders unanimously affirmed, with one bill of costs to plaintiff. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.